DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 2/1/2021 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al (pub #US 20070094472 A1), claims 6-8 are rejection further in view of Hsu (pub #US 20080281992 A1).
Regarding claim 1, Mark discloses an information handling system (system in figure 1) comprising: a processor (storage controller 105, figure 1); and a storage subsystem (storages 1-10 connected to the controller, figure 1) including: a non-expander backplane (backplane 103); and storage resources (storages 1-10) including: a first plurality of storage resources coupled to the processor via the non-expander backplane (storages 1-4, paragraph 20; note the 8 disk configuration does not include the media expander, and is shown in figure 2, the examiner relies on the teaching that includes the media expander, shown in figure 3); and a second plurality of storage resources coupled to the processor via a communication path that does not include the nonexpander backplane (storages 5-10, different path shown in figure 1, provided by the media expander, paragraph 21-22); wherein the information handling system is configured to provide slot numbers for the storage resources according to a numbering scheme in which a storage resource from the first plurality of storage resources and a storage resource from the second plurality of storage resources have the same slot number (figure 3, note 0-3 is repeated on the expander PHY).
Mark does not teach explicitly that the communication paths of 1-4 do not include the non-expander backplane.  However, one of ordinary skill in the art can infer from figure 1 that data traffic from storage devices 1-4 and 5-10 can be separated using different links (as figure 1 appears to show with separate lines).  The benefit of doing so would be to increase data throughput.
Regarding claim 2, the above combination discloses the information handling system of claim 1, wherein the second plurality of storage resources are coupled to the processor via an expander backplane (expander PHY, figure 3).
Regarding claim 3, the above combination discloses the information handling system of claim 2, wherein the non-expander backplane is coupled to the processor via the expander backplane (link between media expander 107 and expander 103).
Regarding claim 4, the above combination discloses the information handling system of claim 1, wherein the non-expander backplane does not include a storage enclosure processor (there is no teaching of such a processor in Mark).
Regarding claim 5, the above combination discloses the information handling system of claim 1, wherein the storage subsystem further includes an expander backplane, and a third plurality of storage resources coupled to the processor via the expander backplane (storage devices 9 and 10, figure 1 and 3).
Regarding claim 6, the above combination discloses the information handling system of claim 1, but does not discloses explicitly SCSI SES.  However, Hsu discloses wherein the storage subsystem includes a SCSI enclosure services (SES) chassis (paragraph 20).  Furthermore, teachings of Mark and Hsu are from the same field of backplane configurations for storage systems.
Therefore, it would have been obvious for a person of ordinary skill in the art to combine teachings of Mark with Hsu by using SCSI SES protocol in the system of Mark for the benefit of standardizing connections between devices.
Regarding claim 7, the above combination discloses the information handling system of claim 6, wherein a portion of an SES diagnostic page (diagnostics page, 0Ah, paragraph 22, Hsu) that is designated as reserved indicates that the storage resource from the first plurality of storage resources and the storage resource from the second plurality of storage resources are associated with different storage domains (paragraph 22, Hsu).
Regarding claim 8, the above combination discloses the information handling system of claim 7, wherein the SES diagnostic page is selected from the group consisting of page 02h and page 0Ah (0Ah, paragraph 22, Hsu).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C SUN/Primary Examiner, Art Unit 2181